[Cite as State v. Reid, 2022-Ohio-4178.]




                               IN THE COURT OF APPEALS OF OHIO
                                  SECOND APPELLATE DISTRICT
                                      MONTGOMERY COUNTY

 STATE OF OHIO                                   :
                                                 :
          Plaintiff-Appellee                     :   Appellate Case No. 29495
                                                 :
 v.                                              :   Trial Court Case No. 2001-CR-00243/1
                                                 :
 ANTWAN JERMAINE REID                            :   (Criminal Appeal from
                                                 :   Common Pleas Court)
          Defendant-Appellant                    :
                                                 :

                                            ...........

                                            OPINION

                            Rendered on the 23rd day of November, 2022.

                                            ...........

MATHIAS H. HECK, JR., by ANDREW T. FRENCH, Atty. Reg. No. 0069384 Assistant
Prosecuting Attorney, Montgomery County Prosecutor’s Office, Appellate Division,
Montgomery County Courts Building, 301 West Third Street, Dayton, Ohio 45422
      Attorney for Plaintiff-Appellee

ANTWAN JERMAINE REID, Inmate No. 426-983, Chillicothe Correctional Institution,
P.O. Box 5500, Chillicothe, Ohio 45601
      Defendant-Appellant, Pro Se

                                           .............
                                                                                     -2-


TUCKER, P.J.



       {¶ 1} Defendant-appellant Antwan Jermaine Reid appeals from a judgment of the

Montgomery County Court of Common Pleas overruling his Motion for Nunc Pro Tunc

Order to Correct Sentence. For the reasons outlined below, the judgment of the trial

court is affirmed.



                            I.    Facts and Procedural History

       {¶ 2} In May 2002, Reid was convicted of aggravated murder and aggravated

robbery. The trial court imposed a life sentence for the aggravated murder conviction

and a ten-year sentence for the aggravated robbery conviction; the two sentences were

ordered to be served consecutively. The court also sentenced Reid to two three-year

prison terms for firearm specifications related to the murder and aggravated robbery

convictions. Reid filed an appeal, and this court affirmed his convictions. However, we

concluded that the trial court had erred by imposing separate prison sentences for each

firearm specification, and we remanded the matter to the trial court with directions to

merge the firearm specifications. State v. Reid, 2d Dist. Montgomery No. 19352, 2003-

Ohio-4087. The trial court filed an amended judgment entry on August 3, 2003.

       {¶ 3} In 2013, Reid filed a motion to correct void sentence in which he asserted

that his convictions for murder and robbery were allied offenses subject to merger for

purposes of sentencing. The trial court overruled the motion, and this court affirmed.

State v. Reid, 2d Dist. Montgomery No. 35790, 2014-Ohio-1282.
                                                                                            -3-


       {¶ 4} In April 2022, Reid filed a Motion for Nunc Pro Tunc Order to Correct

Sentence, in which he claimed that the trial court had erred in its judgment entry because

it had stated that he was sentenced to a life sentence on the aggravated murder

conviction.   Reid contended that the entry should have stated that he had been

sentenced to a life sentence with parole eligibility after 20 years. The trial court overruled

the motion. Reid appeals.



                                          II.    Analysis

       {¶ 5} Reid’s sole assignment of error states:

              THE TRIAL COURT DENIED APPELLANT SUBSTANTIVE DUE

       PROCESS AND EQUAL PROTECTION OF THE LAW WHEN IT

       RENDERED A SENTENCE UPON THE DEFENDANT THAT WAS NOT

       AUTHORIZED BY THE OHIO LEGISLATURE INTENT [SIC], VIOLATING

       HIS 5TH, 6TH, AND 14TH AMENDMENT RIGHTS TO THE UNITED

       STATES CONSTITUTIONS [SIC].

       {¶ 6} Reid asserts that his sentence for aggravated murder is void because the

trial court failed to state in its judgment entry that he will become eligible for parole after

20 years.1

       {¶ 7} We previously addressed this exact issue in State v. Stevens, 2d Dist.


1
  Reid also asserts that the trial court’s judgment entry is deficient because it did not set
forth how the convictions were rendered, i.e., by plea, jury, or judge. However, Reid did
not raise this argument in the trial court, and thus he has waived it for purposes of appeal.
Further, the current version of Crim.R. 32 “allows, but does not require, the judgment to
specify the specific manner of conviction.” Therefore, this argument, even if not waived,
lacks merit.
                                                                                         -4-


Montgomery No. 27872, 2018-Ohio-4439, wherein we held that a trial court’s failure to

“state in its judgment entry that [the defendant] would become eligible for parole after 20

years only rendered [the] sentence voidable, and * * * voidable sentences may only be

challenged on direct appeal.” Id. at ¶ 7. Because Reid failed to raise this issue in his

direct appeal, it is barred by res judicata.

       {¶ 8} Even if the issue were not barred from our consideration, we would find it

lacking in merit based on the following analysis set forth in Stevens:

              [T]he version of R.C. 2929.03(A) in effect at the time of Stevens's

       sentencing provided that, for a charge of aggravated murder, “the trial court

       shall impose a sentence of life imprisonment with parole eligibility after

       serving twenty years of imprisonment on the offender.” The substance of

       former R.C. 2929.03(A) has been codified in Ohio Adm.Code 5120-2-10(B),

       which provides, in relevant part, as follows:

                  A sentence of life imprisonment imposed pursuant to section

           2929.03 of the Revised Code for the offense of aggravated murder

           shall be presumed to be a sentence of life imprisonment with parole

           eligibility after twenty years, subject to diminution under rules 5120-

           2-05, 5120-2-06 and 5120-2-07 of the Administrative Code, unless

           the journal entry of the court specifies that parole eligibility is to be

           after twenty full years or thirty full years.

              Pursuant to the plain language of Ohio Adm.Code 5120-2-10(B),

       Stevens's parole eligibility on the aggravated murder charge is presumed
                                                                                          -5-


       under the law. See State v. Perry, 11th Dist. Trumbull No. 2016-T-0098,

       2017-Ohio-1515, ¶ 23 (appellant's 1994 life sentence for aggravated

       murder “carries a presumption of parole eligibility after twenty years despite

       the [sentencing entry's] silence regarding parole eligibility”); State v. Brown,

       7th Dist. Mahoning No. 14 MA 37, 2014-Ohio-5832, ¶ 36 (appellant's 1996

       life sentence for aggravated murder “must necessarily read as life with

       [parole] eligibility after twenty years and cannot be read in any other manner

       under the applicable statutes [including Ohio Adm.Code 5120-2-10(B)]”).

       Therefore, even though the trial court did not indicate at sentencing that

       Stevens would become eligible for parole on his aggravated murder

       conviction after serving 20 years in prison, such eligibility is presumed since

       the sentencing entry did not indicate otherwise.

Id. at ¶ 11-12.

       {¶ 9} Because the versions of R.C. 2929.03(A) and Ohio Adm.Code 5120-2-10(B)

applicable to the Stevens case were also in effect at the time Reid was sentenced, the

reasoning in Stevens compels us to conclude that the trial court did not err with regard to

its judgment entry sentencing Reid to life in prison.

       {¶ 10} Based upon the foregoing, we conclude that Reid’s argument is barred by

res judicata and that it otherwise lacks merit. Accordingly, the sole assignment of error

is overruled.



                                        III.   Conclusion
                                                            -6-


      {¶ 11} The judgment of the trial court is affirmed.



                                    .............

DONOVAN, J. and LEWIS, J., concur.




Copies sent to:

Mathias H. Heck, Jr.
Andrew T. French
Antwan Jermaine Reid
Hon. Kimberly A. Melnick